             Case 2:18-cv-01246-WBS-AC Document 35 Filed 08/18/20 Page 1 of 2


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2
     CITY OF VALLEJO, City Hall
 3   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 4   Tel: (707) 648-4545
 5   Fax: (707) 648-4687

 6
 7
     A PROFESSIONAL CORPORATION
 8   John R. Whitefleet, SBN 213301
     350 University Ave., Suite 200
 9   Sacramento, California 95825
     TEL: 916.929.1481
10   FAX: 916.927.3706

11   Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN
12
13
                                      UNITED STATES DISTRICT COURT
14                                          EASTERN DISTRICT
15
16   ROBERT STRONG,                                  Case No.: 2:18-CV-01246-WBS-AC

17                     Plaintiff,                    UPDATED JOINT STATUS REPORT
18
             vs.
19
     CITY OF VALLEJO, JARRETT TONN;                  Complaint File: 05/15/2018
20   ANDREW BIDOU, and DOE VALLEJO
21   POLICE OFFICERS 1-25,

22                     Defendants.
23   ___________________________________/

24           Plaintiff ROBERT STRONG and Defendants CITY OF VALLEJO, JARRETT TONN, and

25   ANDREW BIDOU by and through their respective counsel of record, hereby submit the following

26   Updated Joint Status Report.

27           The parties have commenced settlement discussions and continue discussions following the
28   court’s order on summary judgment. Said discussions have been fruitful and the undersigned counsel

     {02264116.DOCX}                                1

                                         UPDATED JOINT STATUS REPORT
             Case 2:18-cv-01246-WBS-AC Document 35 Filed 08/18/20 Page 2 of 2


 1   believe additional time is required to continue said fruitful discussions, which may obviate the need to
 2   set trial should the discussions come to a successful conclusion. Accordingly, the parties suggest
 3   continuing the status conference another 60 days to allow said discussions to continue.
 4
 5                                                Respectfully submitted,
 6
     Dated: August 18, 2020                                  LAW OFFICE OF STANLEY GOFF
 7
 8                                                By:       /s/ Stanley Goff (authorized on 08/18/2020)
                                                              Stanley Goff
 9                                                            Attorney for Plaintiff ROBERT STRONG
10
11   Dated: August 18, 2020                                  PORTER SCOTT
                                                  A PROFESSIONAL CORPORATION
12
13                                                By: /s/ John R. Whitefleet
                                                          John R. Whitefleet
14                                                        Attorney for Defendants CITY OF VALLEJO,
                                                          JARRETT TONN, ANDREW BIDOU
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02264116.DOCX}                                    2

                                         UPDATED JOINT STATUS REPORT
